United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3452
                        ___________________________

                            United States of America

                                      Plaintiff Appellee

                                        v.

                                 Dameon Harris

                                    Defendant Appellant
                                 ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                  ____________

                            Submitted: April 29, 2020
                              Filed: May 4, 2020
                                [Unpublished]
                                ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Dameon Dariyus Harris appeals the above-Guidelines sentence the district
court1 imposed upon revoking his supervised release. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       Harris’s counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable. This court concludes that the district court did not impose a
substantively unreasonable sentence. See United States v. Miller, 557 F.3d 910,
915-18 (8th Cir. 2009) (substantive reasonableness of revocation sentence is
reviewed under deferential abuse-of-discretion standard); United States v. Feemster,
572 F.3d 455, 464 (8th Cir. 2009) (en banc) (“it will be the unusual case when we
reverse a district court sentence – whether within, above, or below the applicable
Guidelines range – as substantively unreasonable”). The record reflects that the
revocation sentence was within the statutory maximum. See 18 U.S.C. § 3583(e)(3)
(maximum revocation prison term is 2 years if underlying offense is Class C felony),
(b)(2) (statutory maximum supervised release term for Class C offense of conviction
is 3 years), (h) (length of new supervised-release term shall not exceed term
authorized by statute for offense of conviction, less revocation prison terms). The
court stated it had considered the relevant 18 U.S.C. § 3553(a) factors. See United
States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (district court need not
mechanically list every § 3553(a) factor when sentencing defendant upon revocation;
all that is required is consideration of relevant matters and some reason for court’s
decision).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-